  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN LAVON SMILEY,       )
                           )
     Petitioner,           )
                           )            CIVIL ACTION NO.
     v.                    )              2:19cv230-MHT
                           )                  (WO)
CHRISTOPHER GORDY, Warden, )
et al.,                    )
                           )
     Respondents.          )

                          JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The petitioner's objections (doc. no. 13) are

overruled.

    (2) The      United       States    Magistrate       Judge's

recommendation (doc. no. 12) is adopted.

    (3) This case is dismissed without prejudice.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 1st day of August, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
